Title: From James Madison to Thomas Jefferson, 20 October 1805
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Philada. Ocr. 20. 1805.
          
          The decrease of the fever in the City has induced me to return with Mrs. M. to it, with a view to place her in a situation that would justify me in leaving her for a while. She is likely to be detained several weeks longer, before the Docr. will approve of her entering on a journey; but I hope she is now or will be in a day or two advanced towards her recovery beyond the occasion of particular anxiety. I propose therefore to set out with little delay for Washington. Perhaps I may reach Washington by the last of the Week. I have nothing to add but the respectful attachment with which I remain yrs.
          
            James Madison
          
          
            I took the liberty of givg. yesterday a line of introduction to Dr. Parke of this City who is on a visit with a daughter to Washington. He is in his political connections of the Old School I presume. But he is at least candid in his judgmt: of executive measures, and sincere in his personal esteem & respect. I am not sure that he will make use of the letter; but I think it probable. If he should not it will happen from circumstances incident to his movemts. His daughter is of the demure Quaker manners, but sensible & accomplished.
          
        